82 F.3d 410
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John J. SIMMONS, Plaintiff-Appellant,v.Jim DUNN, Former Solicitor of the Georgetown CountySolicitor's Office;  Nelson Brown, Georgetown PoliceOfficer;  Larry C. Batson, SCDC General Counsel;  John G.Norris, Chief of SCDC Offender Records Branch;  Flora BrooksBoyd, Warden, Defendants-Appellees.
No. 95-7764.
United States Court of Appeals, Fourth Circuit.
Submitted March 26, 1996.Decided April 16, 1996.

Appeal from the United States District Court for the District of South Carolina, at Charleston.   Solomon Blatt, Jr., Senior District Judge.  (CA-93-1443-2-8AJ)
John J. Simmons, Appellant Pro Se.  Stephen Peterson Groves, Sr., Carol Brittian Ervin, YOUNG, CLEMENT, RIVERS & TISDALE, Charleston, South Carolina;  Arrigo Paul Carotti, John Betts McCutcheon, Jr., MCCUTCHEON, MCCUTCHEON & BAXTER, P.A., Conway, South Carolina, for Appellees.
Before WIDENER and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Simmons v. Dunn, No. CA-93-1443-2-8AJ (D.S.C. Oct. 3, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED